The opiifon of the Court teas delivered by


Jdr. Justice Gantt.

Irby, for motion,

Thompson, contra.

The law by which a contract is. to be governed, is resolved into the terms whereby it is entered into; provided that the contract be consistent with morality and notrepngnanttolaw or the principles of public policy. In this case, it'was certainly competent for M‘Kie, who had received a full and adequate consideration, to contract for the payment of interest upon the debt he owed, from any point of time after he had received the consid--oration for which he became a debtor. The case would not be varied by supposing that the note had been drawn with interest from the. date, but the interest to be remitted on his paying the sum due, on the day assigned for the payment. This is the ob-viotls meaning and intent of the parties to the contract. The laches of M’Kie could alone render him responsible for interest, and having incurred this responsibility by his default of payment, he voluntarily confessed a judgment, according to the tenor of his contract. This was doing no more than what the law and good faith required of him. The judgment as entered up on the confession of the defendant, must stand, and the order made for striding out interest is reversed.
ColcocJc, Huger, Richardson and Johnson, Justices, concurred.